Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latwon James appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion seeking a sentence reduction under Amendment 782. After reviewing the record, we conclude that the court did not abuse its discretion in denying the motion. See United States v. Mann, 709 F.3d 301, 304-05 (4th Cir. 2013) (reviewing disposition of § 3582(c)(2) motion for abuse of discretion). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED